Citation Nr: 0403147	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of Death and Indemnity Compensation 
benefits.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to August 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to payment of Death and Indemnity 
Compensation benefits.   

The appellant requested a hearing in October 2002 but 
withdrew her request in November 2002.  She has not requested 
a rescheduling of the hearing.  


FINDING OF FACT

1.  The veteran and the appellant were married in October 
1960, and the appellant was the veteran's lawful spouse at 
the time of his death in February 2002.

2.  The veteran and the appellant were separated from at 
least 1987 until his death in February 2002.

3.  The evidence establishes that there was fault on the 
appellant's part in the separation between her and the 
veteran; she filed for divorce on two occasions; she had not 
engaged in continuous cohabitation with the veteran during 
the 15 years preceding his death; there is no evidence that 
the separation was due to the misconduct of, or procured by, 
the veteran without the fault of the spouse.


CONCLUSION OF LAW

The appellant is not a surviving spouse; the criteria for 
eligibility for payment of Death and Indemnity Compensation 
benefits are not met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.50.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001). codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C. §§ 5102 and 5103.  The Board concludes the 
discussions in the May 2002 RO determination, the August 2002 
Statement of the Case, the August 2003 Administrative 
decision, the September 2003 Supplemental Statement of the 
Case, and letters sent to the appellant by the RO, adequately 
informed her of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements. The appellant has been advised that basic 
eligibility for Death and Indemnity Compensation benefits 
would require a finding of a valid marriage, and that in 
order to qualify as a surviving spouse, she would have to 
show continuous cohabitation with the veteran from the time 
of the marriage until the veteran's death.  She was notified 
and aware of the evidence needed to substantiate her claim 
and the avenues through which she might obtain such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The Board concludes that the RO has complied with 
these provisions and thus it would not be prejudicial to 
decide the case on the current record.  As discussed below, 
"surviving spouse" is a person of the opposite sex who 
lived with the veteran continuously from the date of the 
marriage to the date of the veteran's death except where 
there was a separation due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.    The RO 
did attempt to assist the appellant by contacting her to 
determine the specific dates and reasons for the separation.  
She did not produce any evidence that the separation was due 
to the misconduct of the veteran or procured by him.  The 
evidence suggests that the decision to separate was mutual 
and that there was no intent to continue the marriage.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.   The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  

The enactment of the VCAA has no material effect on 
adjudication of the claim. The law, not the evidence, 
controls the outcome of this appeal (see Sabonis v. Brown, 6 
Vet. App. 426 (1994)).  Taking these factors into 
consideration, further expending of the VA's resources is not 
warranted and there is no prejudice to the appellant in 
proceeding to consider the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Factual Background

The appellant and the veteran were married in October 1960.  
Upon discharge from service, the veteran developed service-
connected bronchial asthma with bronchitis.  He began 
receiving disability benefits with a rating of 30% effective 
December 1, 1982.  His rating increased to 60% effective July 
17, 1991.  A September 1992 rating decision rated the veteran 
totally disabled effective July 1991.    

The veteran died of heart disease in February 2002.  The 
appellant filed a claim for death benefits in March 2002.  In 
an April 2002 rating decision, the RO denied service 
connection for cause of death, but granted Death and 
Indemnity Compensation (D&C) benefits based on the veteran's 
status as totally disabled for 10 years prior to his death.  
38 U.S.C.A. § 1318.   

Subsequently, in May 2002, the RO notified the appellant that 
she was not entitled to payment of D&C benefits because the 
evidence of record showed that she and the veteran had 
divorced on June [redacted], 1985.  

The appellant denied that a divorce between her and the 
veteran was ever finalized and there is no record of an 
official decree of divorce in the claims file.  The marital 
history of the veteran and the appellant is uncertain given 
the amount of conflicting statements.  However, the appellant 
states that they separated in 1987.  K. T,, a son of the 
veteran and appellant, stated that his parents separated 
"well before 1987".  
 
The appellant then stated in August 2003 that she filed for 
divorce in 1981 and again in 1985.  However, a field 
examiner's report dated October 1983 reported that the 
veteran had tried to get a divorce but that the appellant 
denied it.  

As early as 1982, at a VA examination, the veteran referred 
to Ms. O. V. as his wife and fiduciary.  The veteran stated 
in August 1985 that he and the appellant divorced in June 
1985.  

Appellant stated in December 1991 that the veteran was 
"divorced by his first wife of 25 years."  Since the 
veteran was born in 1938 and he married the appellant in 
1960, the "first wife" could only have been the appellant 
herself.       

Law and Regulations

The appellant asserts that she is entitled to DIC benefits as 
the surviving spouse of the veteran. Governing law provides 
that VA DIC and death pension benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
[emphasis added] from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50 (2003).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2003).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b) (2003).

The Court has determined that 38 U.S.C.A. §101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
The spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was due 
to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).



Analysis

The Board does not dispute that the appellant and the veteran 
were legally married in October 1960, and that, while there 
are conflicting statements from the appellant and veteran as 
to whether there was a divorce, there is no record in the 
claims file showing such marriage was terminated by divorce.  
Since the appellant does not allege and the evidence does not 
show that she and the veteran continuously cohabited since at 
least 1987 to the date of his death, the issue presented in 
this case is whether the separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
appellant.  As referenced above, the statements of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  Here, 
however, the claims file shows contradictory information.

Because the appellant has given inconsistent reports at 
various times, the exact reason or reasons for her separation 
from the veteran are far from certain.  However, she has 
stated that it was she who twice initiated divorce 
proceedings.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2003).  Here, the appellant's initiation 
of two divorce proceedings indicates clear intent to leave 
the veteran.  It follows that the continuity of the 
cohabitation was broken within the meaning of the applicable 
regulation.  Further, the appellant has not shown that the 
reason for the separation was due to the misconduct of the 
veteran, or procured by him without fault on her own part.  
The reason for the separation remains unclear but the 
appellant has not identified any evidence of misconduct.  
Instead she stated that it was she who twice initiated 
divorce proceedings.  

The Board finds that the appellant was not free of fault at 
the time of the separation, and the separation was not solely 
due to the misconduct of the veteran.  See Gregory, supra.  
In the absence of credible evidence showing that this 
separation was due to the misconduct of, or procured by, the 
veteran, and that she was free of fault in the separation, 
the appellant is not entitled to recognition as surviving 
spouse of the veteran for purposes of VA death benefits.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.53.

The law, not the evidence, is determinative of the outcome of 
this issue, and as a matter of law, his claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds 
that the appellant was not free of fault in the separation 
from the veteran prior to his death, and her claim for 
entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes is denied.


ORDER

Entitlement to payment of Death and Indemnity Compensation 
benefits as the surviving spouse of the veteran is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



